Citation Nr: 0940451	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-13 239	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to secondary service connection for an 
acquired psychiatric disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (T/R).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from July 1982 to July 1986.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2003 rating action that denied service 
connection for an acquired psychiatric disorder as secondary 
to service-connected fibromyalgia.

By rating actions of March and May 2008, the RO denied a T/R.  
In June 2008, the Veteran filed a Notice of Disagreement 
(NOD) therewith.

In May 2009, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.

For the reasons expressed below, these matters are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the appellant when 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.      § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, the Board 
finds that all notification and development action needed to 
render a fair decision on the secondary service connection 
claim on appeal has not been accomplished.

With respect to the T/R issue, following the filing of the 
veteran's NOD in June 2008, the RO should have issued a 
Statement of the Case (SOC) on that issue, furnished her VA 
Form 9 (Appeal to the Board of Veterans Appeals), and 
afforded her an opportunity to perfect the appeal by filing a 
Substantive Appeal, which has not been filed.  A remand is 
required to cure this procedural defect.  See 38 C.F.R. 
§ 19.9 (2009); Manlincon v. West, 12 Vet. App. 238 (1999).  
The Board emphasizes that, without the issuance of a proper 
SOC and the filing of a Substantive Appeal by an appellant, 
the Board does not have appellate jurisdiction, and may not 
proceed with a decision on the T/R matter.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R.           §§ 20.101, 20.200, 
20.201, 20.202, 20.302 (2009). 

With respect to the issue of secondary service connection for 
an acquired psychiatric disorder, the Veteran contends that 
she suffers from an acquired psychiatric disorder that is 
proximately due to or a result of her service-connected 
fibromyalgia.  She asserts that her chronic fibromyalgia pain 
causes stress, anxiety, and depression, and that this is 
supported by competent medical opinion.

Appellate review of the evidence discloses that the Veteran 
complained of significantly worsened depression and anxiety 
on April 2003 VA examination.  The diagnostic impression was 
fibromyalgia, and the physician commented that it appeared 
from the veteran's medical record that her anxiety and 
depression had worsened.  

Following July 2003 VA psychiatric examination, the diagnoses 
were depressive disorder and anxiety disorder, which the 
physician opined appeared to be more related to a combination 
of stressors in the veteran's life, and not solely due to 
fibromyalgia.  The examiner believed that a combination of 
several stressors all contributed to the veteran's current 
presentation, and perhaps more so than her fibromyalgia.

In November 2003, the veteran's treating VA physician stated 
that, while there was no exact causal connection between 
depression and fibromyalgia, psychiatric       co-morbidity 
was commonly seen with this medical illness.  In June 2004, 
the same VA physician stated that fibromyalgia and depression 
commonly co-occurred, although no causal connection had been 
established, and that there was a high rate of depression in 
patients with fibromyalgia.  In February 2009, the VA 
physician further commented regarding the veteran's 
psychiatric illness and the potential overlap with her 
fibromyalgia.  She stated that, according to medical sources, 
while the etiology was unknown, fibromyalgia was often 
precipitated by stress that caused localized arterial spasm 
that interfered with perfusion of oxygen in the affected 
areas, and that fibromyalgia was often present in chronic 
fatigue syndrome and depressive disorders.

After May 2005 evaluation of the Veteran, the diagnostic 
impressions of clinical therapist B. L., LCSW, CMADC, of the 
FHN Family Counseling Center included mood disorder due to 
chronic migraine, back, and fibromyalgia pain.

Received in May 2009 was a statement from J. A., Psy.D., of 
the FHN Family Counseling Center who noted that the Veteran 
was last seen at that medical facility in August 2007, and 
that her diagnoses included mood disorder due to a general 
medical condition (fibromyalgia and migraine headaches).

Under the applicable criteria, service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).  See also Harder v Brown, 5 Vet. App. 183, 
187-89 (1993).  Allen v. Brown, 7 Vet. App. 439, 448 (1995), 
holds that 38 C.F.R. § 3.310(a) authorizes a grant of service 
connection not only for disability caused by a service-
connected disability, but for the extent of additional 
disability resulting from aggravation of a non-service-
connected disability by a service-connected one.  
     
Findings with respect to the matter of additional psychiatric 
disability resulting from aggravation of that non-service-
connected disorder by the service-connected fibromyalgia 
being needed to resolve the claim for secondary service 
connection for an acquired psychiatric disorder, the Board 
finds that due process of law requires that that issue must 
thus be remanded to the RO to obtain a VA psychiatric 
examination of the Veteran that addresses that question.

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of her claim.  See 38 C.F.R.  § 3.655(b) (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to her by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the secondary service 
connection claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should afford the Veteran a 
psychiatric examination by a physician to 
determine the relationship, if any, 
between any current acquired psychiatric 
disorder and her service-connected 
fibromyalgia.  The entire claims folder 
must be provided to the physician 
designated to examine the Veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.    

The examiner should review the claims 
folder and render opinions, consistent 
with the clinical findings and sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability) that any 
diagnosed acquired psychiatric disorder 
was caused or has been aggravated by the 
veteran's service-connected fibromyalgia.  
If aggravation of any non-service-
connected acquired psychiatric disorder 
by the service-connected fibromyalgia is 
found, the doctor should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.  In reaching his opinions, 
the physician should review and address 
the medical evidence of record developed 
between 2003 and 2009 pertaining to the 
relationship between the veteran's 
psychiatric disorder(s) and service-
connected fibromyalgia.

The physician should set forth all 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

2.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to her 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the secondary 
service connection claim on appeal in 
light of all pertinent evidence and legal 
authority.  If the Veteran fails to 
report for the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.

5.  If the secondary service connection 
benefit sought on appeal remains denied, 
the RO must furnish the Veteran an 
appropriate Supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford her the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

6.  With respect to the T/R issue, the RO 
should furnish the Veteran a SOC, along 
with VA Form 9 (Appeal to the Board of 
Veterans Appeals), and afford her the 
opportunity to file a Substantive Appeal.  
The Veteran is hereby reminded that, for 
the Board to obtain appellate 
jurisdiction over the T/R issue, which is 
not currently in appellate status, a 
timely appeal must be perfected after the 
issuance of the SOC.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

